, In this cause, on an affidavit stating a verdict having been, in 1792, taken for the plaintiff, subject to the opinion of the court, on a case agreed on between the parties, on which judgment had been given, in 1798, for the plaintiff; and also, that the nisi prius record and issue roll were not to be found in the office of the clerk of this court, nor the nisi prius record among the papers of the former clerk of the circuit in which the cause was tried, and if left with the plaintiff’s attorney, had been burnt(a) or lost.
Leave was given to make up and file a new nisi prim record, with a postea to be endorsed thereon, conformable to the minutes of the trial, and also to enter up judgment and issue execution for the plaintiff, according to the api nion of the court in 2798.
No opposition.

 A fi. fa. having, after levy upon it, been accidentally burnt in the house of a deputy sheriff, the court ordered a new p. fa. to be made out and delivered to the sheriff. White v. Lovejoy, 3 Johns. Rep. 448.